                                                                                     Case 2:21-cv-00027-APG-NJK Document 1 Filed 01/06/21 Page 1 of 22


                                                                                 1   MARTIN J. KRAVITZ, ESQ.
                                                                                     Nevada Bar No. 83
                                                                                 2   GENA L. SLUGA, ESQ.
                                                                                     Nevada Bar No. 9910
                                                                                 3
                                                                                     BIANCA V. GONZALEZ, ESQ.
                                                                                 4   Nevada Bar No. 14529
                                                                                     CHRISTIAN, KRAVITZ, DICHTER,
                                                                                 5   JOHNSON & SLUGA, LLC
                                                                                     8985 S. Eastern Avenue, Suite 200
                                                                                 6   Las Vegas, Nevada 89123
                                                                                     Tel: (702) 362-6666
                                                                                 7
                                                                                     Fax: (702) 362-2203
                                                                                 8   mkravitz@ksjattorneys.com
                                                                                     gsluga@cdslawfirm.com
                                                                                 9   bgonzalez@ksjattorneys.com
                                                                                     Attorneys for Defendant
CHRISTIAN, KRAVITZ, DICHTER, JOHNSON & SLUGA




                                                                                10
                                                                                                              UNITED STATED DISTRICT COURT
                                                                                11
                                                                                                                      DISTRICT OF NEVADA
                                                                                12

                                                                                13   TOWN SQUARE LAS VEGAS, LLC dba                   Case No.:
                                               8985 S. Eastern Ave., Ste. 200




                                                                                     MCFADDEN’S TOWN SQUARE, a Nevada
                                                 Las Vegas, Nevada 89123




                                                                                14   Limited Liability Company,
                                                      (702) 362-6666




                                                                                15
                                                                                                                 Plaintiff,
                                                                                                                                             NOTICE OF REMOVAL
                                                                                16
                                                                                     vs.
                                                                                17

                                                                                18   HUDSON    SPECIALTY        INSURANCE
                                                                                     COMPANY, a Delaware corporation; DOE
                                                                                19   DEFENDANTS 1-10, inclusive; and ROE
                                                                                     CORPORATIONS 1-10, inclusive.
                                                                                20
                                                                                                                 Defendants.
                                                                                21

                                                                                22
                                                                                     TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT
                                                                                23
                                                                                     OF NEVADA, PLAINTIFF AND ITS ATTORNEYS OF RECORD:
                                                                                24
                                                                                            PLEASE TAKE NOTICE under 28 U.S.C. § 1446(b) and 1446(d), Defendant
                                                                                25
                                                                                     HUDSON SPECIALITY INSURANCE COMPANY, hereby removes the state court action
                                                                                26
                                                                                     described below from the Eighth Judicial District Court, Clark County, Nevada, to the United
                                                                                27

                                                                                28



                                                                                                                                  1
                                                                                     Case 2:21-cv-00027-APG-NJK Document 1 Filed 01/06/21 Page 2 of 22


                                                                                 1   States District Court for the District of Nevada, and submits the following statement of facts,

                                                                                 2   which entitles it to removal:

                                                                                 3                                   JURISDICTIONAL STATEMENT
                                                                                 4          This action is a civil action between citizens of different states and the amount in

                                                                                 5   controversy exceeds $75,000, exclusive of interests and costs.

                                                                                 6                     BASIS FOR REMOVAL: DIVERSITY JURISDICTION
                                                                                 7   I.     Compliance With Statutory Requirements
                                                                                 8              1. On or about September 28, 2020, Plaintiff filed a lawsuit in the Eighth Judicial

                                                                                 9    District Court, Clark County, Nevada entitled Town Square Las Vegas, LLC dba McFadden’s
CHRISTIAN, KRAVITZ, DICHTER, JOHNSON & SLUGA




                                                                                10    Town Sqaure, a Nevada corporation vs. Hudson Speciality Insurance Company, a foreign

                                                                                11    corporation; DOE DEFENDANTS 1-10, inclusive; and ROE CORPORATIONS 1-10, inclusive,

                                                                                12    Case No. A-20-822036-C (the “Action”). The Complaint alleges causes of action for (1)

                                                                                13    Breach of Contract and (2) Bad Faith. Attached hereto as Exhibit A is a true and correct copy
                                               8985 S. Eastern Ave., Ste. 200
                                                 Las Vegas, Nevada 89123




                                                                                14    of the Complaint (“Complaint,” Exhibit A).
                                                      (702) 362-6666




                                                                                15              2. Defendant was served with the Complaint on December 8, 2020, through the

                                                                                16    Nevada State Division of Insurance. Attached hereto as Exhibit B is a true and correct copy of
                                                                                17    the Service of Process Transmittal (“Proof of Service,” Exhibit B).
                                                                                18              3. Defendant’s removal is timely because it is being filed within 30 days after

                                                                                19    Defendant was served with the Complaint, from which it was first ascertained the case is one

                                                                                20    which is removable. See 28 U.S.C. § 1446(b).

                                                                                21              4. Pursuant to 28 U.S.C. § 1446(d), Defendant will promptly provide written Notice

                                                                                22    of Removal of this Action to Plaintiff and will promptly file a copy of this Notice of Removal

                                                                                23    with the Clerk of the Eighth Judicial District Court, Clark County, Nevada.

                                                                                24              5. The United States District Court for the District of Nevada, embraces Clark

                                                                                25    County. The Complaint states, Defendant, at all relevant times, conducted business in Clark

                                                                                26    County of the State of Nevada (Complaint, Exhibit A). The Complaint also states, Plaintiff, at
                                                                                27    all relevant times, was a Nevada company conducting business in Clark County of the State of

                                                                                28    Nevada. Id. Therefore, based on Plaintiff’s County of Domicile, the United States District



                                                                                                                                     2
                                                                                     Case 2:21-cv-00027-APG-NJK Document 1 Filed 01/06/21 Page 3 of 22


                                                                                 1    Court for the District of Nevada, is a proper venue for this Action pursuant to 28 U.S.C. § 108

                                                                                 2    and 1441(a) in that there is complete diversity of citizenship.

                                                                                 3   II.    STATEMENT OF THE GROUNDS FOR REMOVAL
                                                                                 4          A.      There Is Complete Diversity Between Defendant and Plaintiff.
                                                                                 5          6.      Defendant removes this case under 28 U.S.C. § 1441. Removal is proper because,

                                                                                 6   as alleged in more detail below: (1) there is complete diversity between Defendant and Plaintiff;

                                                                                 7   and (2) this matter is a civil action in which the amount in controversy exceeds the sum of

                                                                                 8   $75,000, exclusive of costs and interest.

                                                                                 9          7.      Plaintiff is and was at the commencement of the Action and at the time of
CHRISTIAN, KRAVITZ, DICHTER, JOHNSON & SLUGA




                                                                                10   removal, a Nevada limited liability company. (Nevada Secretary of State Business Entity
                                                                                11   Search, Exhibit C).
                                                                                12          8.      Defendant, Hudson Specialty Insurance Company is, and was at the

                                                                                13   commencement of the Action, a corporation organized and existing under the laws of the State of
                                               8985 S. Eastern Ave., Ste. 200
                                                 Las Vegas, Nevada 89123




                                                                                14   Delaware and licensed to sell insurance in Nevada.
                                                      (702) 362-6666




                                                                                15          B.      Doe Defendants Should be Disregarded.

                                                                                16           9.     Plaintiff’s naming of 10 fictitious “Roe” Business Entities without identifying

                                                                                17   their residence has no effect upon the diversity analysis in this case. See 28 U.S.C. § 1441(b)(1)

                                                                                18   (“In determining whether a civil action is removable on the basis of the jurisdiction under section

                                                                                19   1332(a) of this title, the citizenship of defendants sued under fictitious names shall be

                                                                                20   disregarded.”); Cripps v. Life Ins. Co. of North America, 980 F.2d 1261, 1266 (9th Cir. 1992)

                                                                                21   (acknowledging that “Doe” defendants “shall be disregarded for jurisdictional purposes.”) (citing

                                                                                22   former Section 1441(a)).

                                                                                23           C.     The Amount in Controversy Requirement is Met.

                                                                                24           10.    In the Complaint, Plaintiff seeks damages for Defendant’s alleged failure to

                                                                                25   defend and indemnify Plaintiff in connection with an underlying personal injury lawsuit filed

                                                                                26   against it by Christopher del Guercio, who alleged that he was injured at McFadden’s Town

                                                                                27   Square (Plaintiff’s premises) by security guards employed by Falcon Crest Alliance, Inc.

                                                                                28   (“Falcon Crest”). That underlying action is known as Del Guercio v. Town Square Las Vegas,



                                                                                                                                      3
                                                                                     Case 2:21-cv-00027-APG-NJK Document 1 Filed 01/06/21 Page 4 of 22


                                                                                 1   LLC and Falcon Crest Alliance, Inc., Clark County District Court Cause No. A-16-732084-C

                                                                                 2   (“the Underlying Action”). Plaintiff tendered the Underlying Action to Defendant Hudson for

                                                                                 3   defense and indemnity. Plaintiff alleges that Defendant wrongfully denied Plaintiff’s claims

                                                                                 4   under the applicable insurance policies and was forced to retain attorney H. Stan Johnson to

                                                                                 5   defend it against Mr. Del Guercio’s claims at its own expense. Plaintiff also incurred costs in

                                                                                 6   defending a crossclaim filed against it in the Underlying Action by Falcon Crest.

                                                                                 7           11.    Thereafter, despite having retained counsel, Plaintiff failed to respond to NRCP

                                                                                 8   36 Requests for Admission from Falcon Crest. Moreover, Plaintiff failed to oppose Falcon

                                                                                 9   Crest’s Motion to Compel and request that the Requests for Admission be deemed admitted.
CHRISTIAN, KRAVITZ, DICHTER, JOHNSON & SLUGA




                                                                                10           12.    By Plaintiff’s failure to file a response to Falcon Crest’s NRCP 36 Requests for

                                                                                11   Admission, Plaintiff was deemed to have admitted that Falcon Crest never injured, used physical

                                                                                12   force, or battered the plaintiff from the underlying personal injury action.

                                                                                13           13.    By Plaintiff’s failure to file a response to Falcon Crest’s NRCP 36 Requests for
                                               8985 S. Eastern Ave., Ste. 200
                                                 Las Vegas, Nevada 89123




                                                                                14   Admission, Plaintiff was also deemed to have admitted that Plaintiff and Falcon Crest had
                                                      (702) 362-6666




                                                                                15   entered into a contract that required both parties to indemnify, defend, and hold each other

                                                                                16   harmless from the other party’s “negligence or wrongful acts or the wrongful acts of its agents,

                                                                                17   representatives or subcontractors.”

                                                                                18           14.    Plaintiff was also deemed to have admitted the term “wrongful acts” included

                                                                                19   “intentional acts,” Plaintiff agreed to contractually indemnify Falcon Crest, and that it materially

                                                                                20   breached the terms of the contract with Falcon Crest.

                                                                                21           15.    By Plaintiff’s admissions, Plaintiff was ordered to indemnify and contribute to

                                                                                22   Falcon Crest for any and all damages awarded to the plaintiff in the personal injury action.

                                                                                23           16.    Falcon Crest subsequently settled the underlying personal injury action for the

                                                                                24   amount of $200,000. Thereafter, Falcon Crest sought indemnity from Plaintiff for the $200,000

                                                                                25   settlement and $59,604.20 in attorney fees and costs.

                                                                                26           17.    Accordingly, Plaintiff is seeking damages for alleged breach of contract and

                                                                                27   breach of the implied covenant of good faith and fair dealing of at least $259,604.20.

                                                                                28



                                                                                                                                       4
                                                                                     Case 2:21-cv-00027-APG-NJK Document 1 Filed 01/06/21 Page 5 of 22


                                                                                 1           18.    Plaintiff also seeks as damages the attorney fees and costs it incurred in defending

                                                                                 2   the Underlying Action, as well as any future settlement or judgment that may be entered against

                                                                                 3   Plaintiff and in favor of claimant Del Guercio in the Underlying Action.

                                                                                 4           19.    Punitive damages are included in determining whether the amount in controversy

                                                                                 5   requirement has been met. Bell v. Preferred Life Society, 320 U.S. 238, 240 (1943); Richmond v.

                                                                                 6   Loya Ins. Co., 897 F. Supp. 447 (S.D. Cal. 1995); Green v. Party City Corp., CV-01-09681 CAS

                                                                                 7   (Ex), 2002 U.S. Dist. LEXIS 7750, at *4 (C.D. Cal. Apr. 9, 2002).

                                                                                 8           20.    A claim for attorney fees is also included in determining the amount in

                                                                                 9   controversy. See Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1998) (attorney’s
CHRISTIAN, KRAVITZ, DICHTER, JOHNSON & SLUGA




                                                                                10   fees are part of the amount in controversy if such fees are recoverable by plaintiff); Campbell v.

                                                                                11   Hartford Life Ins. Co., 825 F. Supp. 2d 1005, 1009 (E.D. Cal. 2011) (attorney fees recoverable

                                                                                12   under Brandt v. Superior Court, 37 Cal. 3d 813 (1985), are included in determining the amount

                                                                                13   in controversy);Goldberg v. CPC Int’l, Inc., 678 F.2d 1365 (9th Cir. 1982).
                                               8985 S. Eastern Ave., Ste. 200
                                                 Las Vegas, Nevada 89123




                                                                                14   III.   REMOVAL IS TIMELY PURSUANT TO 28 U.S.C. § 1446(b).
                                                      (702) 362-6666




                                                                                15           21.    The procedure for removal is outlined in 28 U.S.C. § 1446(b). This procedure

                                                                                16   requires removal “within thirty days after the receipt by the defendant ... of a copy of the initial

                                                                                17   pleading setting forth the claim upon which such action or proceeding is based.”

                                                                                18           22.    Here, Defendant’s notice of removal is timely because it is being filed within 30

                                                                                19   days of Defendant being served with the Complaint in this Action. Specifically, Plaintiff served

                                                                                20   Defendant with the Complaint on December 8, 2020, wherein it was first ascertainable the

                                                                                21   amount in controversy exceeds $75,000, exclusive of interest and costs, and is between citizens

                                                                                22   of different states. Removal of this action is timely pursuant to 28 U.S.C. § 1446(b).

                                                                                23           23.    Copies of all other documents that have been filed in the state court action are

                                                                                24   attached hereto as Exhibit D.
                                                                                25   ///

                                                                                26   ///

                                                                                27   ///

                                                                                28   ///



                                                                                                                                      5
                                                                                     Case 2:21-cv-00027-APG-NJK Document 1 Filed 01/06/21 Page 6 of 22


                                                                                 1           WHEREFORE, Defendant prays the state court action now pending against it in the
                                                                                 2   Eighth Judicial District Court, Clark County, Nevada be removed to this United States District

                                                                                 3   Court for the District of Nevada. Southern District.

                                                                                 4          Dated this ____ day of January, 2021.

                                                                                 5                                      CHRISTIAN, KRAVITZ, DICHTER,
                                                                                                                        JOHNSON & SLUGA, LLC
                                                                                 6
                                                                                                                         /s/
                                                                                 7                                      MARTIN J. KRAVITZ, ESQ.
                                                                                                                        Nevada Bar No. 83
                                                                                 8                                      GENE L. SLUGA, ESQ.
                                                                                                                        Nevada Bar No. 9910
                                                                                 9                                      BIANCA V. GONZALEZ, ESQ.
                                                                                                                        Nevada Bar No. 14529
CHRISTIAN, KRAVITZ, DICHTER, JOHNSON & SLUGA




                                                                                10                                      8985 S. Eastern Ave., Ste. 200
                                                                                                                        Las Vegas, NV 89123
                                                                                11                                      Telephone: (702) 362-6666
                                                                                                                        Facsimile: (702) 362-2203
                                                                                12                                      Attorneys for Defendant

                                                                                13
                                               8985 S. Eastern Ave., Ste. 200
                                                 Las Vegas, Nevada 89123




                                                                                14
                                                      (702) 362-6666




                                                                                15

                                                                                16

                                                                                17

                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28



                                                                                                                                      6
                                                                                     Case 2:21-cv-00027-APG-NJK Document 1 Filed 01/06/21 Page 7 of 22


                                                                                 1                                  CERTIFICATE OF SERVICE
                                                                                 2          I, the undersigned, hereby certify that on the _____day of January, 2021, I served a copy

                                                                                 3   of the foregoing NOTICE OF REMOVAL by submitting it to the above-entitled Court for
                                                                                 4   electronic filing and service upon the Court’s Service List for the above-referenced case, to the

                                                                                 5   following:

                                                                                 6

                                                                                 7   H. Stan Johnson, Esq.

                                                                                 8   Nevada Bar No.: 265
                                                                                     COHEN-JOHNSON, LLC
                                                                                 9
                                                                                     375 East Warm Springs Road, Suite 104
CHRISTIAN, KRAVITZ, DICHTER, JOHNSON & SLUGA




                                                                                10   Las Vegas, Nevada 89119
                                                                                11   Attorney for Plaintiff

                                                                                12

                                                                                13                                                /s/
                                               8985 S. Eastern Ave., Ste. 200




                                                                                                                                 An employee of Christian, Kravitz, Dichter,
                                                 Las Vegas, Nevada 89123




                                                                                14                                               Johnson & Sluga
                                                      (702) 362-6666




                                                                                15

                                                                                16

                                                                                17

                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28



                                                                                                                                    7
Case 2:21-cv-00027-APG-NJK Document 1 Filed 01/06/21 Page 8 of 22




            EXHIBIT A




            EXHIBIT A
                                                                Case 2:21-cv-00027-APG-NJK Document 1 Filed 01/06/21 Page 9 of 22
                                                                                                                                       Electronically Filed
                                                                                                                                       9/28/2020 3:34 PM
                                                                                                                                       Steven D. Grierson
                                                                                                                                       CLERK OF THE COURT
                                                            1   COHEN-JOHNSON, LLC
                                                                H. STAN JOHNSON, ESQ.
                                                            2   Nevada Bar No.: 265
                                                                375 E. Warm Springs Road, Ste. 104
                                                            3
                                                                Las Vegas, NV 89119
                                                            4   Telephone: (702) 823-3500                                        CASE NO: A-20-822036-C
                                                                Facsimile: (702) 823-3400                                                 Department 31
                                                            5   Attorneys for Plaintiff
                                                            6                                     DISTRICT COURT
                                                                                               CLARK COUNTY, NEVADA
                                                            7

                                                            8    TOWN SQUARE LAS VEGAS, LLC dba                           Case No.:
                                                                 McFADDEN’S TOWN SQUARE, a Nevada                         Dept. No.:
                                                            9    corporation,
                                                           10                          Plaintiff,
                                                           11
                                                                 vs.
                                                           12
                                                                 HUDSON SPECIALTY INSURANCE
COHEN-JOHNSON, LLC




                                                           13
                     375 E. Warm Springs Road, Suite 104

                     (702) 823-3500 FAX: (702) 823-3400




                                                                 COMPANY, a foreign corporation; DOE
                                                                 DEFENDANTS 1-10, inclusive; and ROE
                           Las Vegas, Nevada 89119




                                                           14    CORPORATIONS 1-10, inclusive;
                                                           15
                                                                                       Defendants.
                                                           16

                                                           17
                                                                                                         COMPLAINT
                                                           18

                                                           19          Plaintiff, TOWN SQUARE LAS VEGAS, LLC dba McFADDEN’S TOWN SQUARE,

                                                           20   by and through its attorney of record, H. STAN JOHNSON, ESQ., of COHEN-JOHNSON, LLC,

                                                           21   alleges as follows:
                                                           22
                                                                                                    GENERAL ALLEGATIONS
                                                           23
                                                                       1.      Plaintiff TOWN SQUARE LAS VEGAS, LLC dba McFADDEN’S TOWN
                                                           24
                                                                SQUARE (hereinafter “Plaintiff”) is and was at all times mentioned herein a Nevada corporation
                                                           25
                                                                duly licensed to do business and doing business in Clark County, Nevada.
                                                           26
                                                           27          2.      Defendant HUDSON SPECIALTY INSURANCE COMPANY (hereinafter

                                                           28   “Hudson”) is a New York corporation and was at all times mentioned herein duly licensed to do

                                                                                                            Page 1 of 5


                                                                                             Case Number: A-20-822036-C
                                                                Case 2:21-cv-00027-APG-NJK Document 1 Filed 01/06/21 Page 10 of 22


                                                            1    business and doing business in Clark County, Nevada as an insurance company.

                                                            2           3.      The true names and capacities of Defendants herein designated as DOES, and/or
                                                            3
                                                                 ROE CORPORATIONS, are presently unknown to Plaintiff at this time who, therefore, sues said
                                                            4
                                                                 Defendants by such fictitious names, and when their true names and capacities are ascertained,
                                                            5
                                                                 Plaintiff will amend this Complaint accordingly to insert same herein. Plaintiff is informed and
                                                            6
                                                                 believes, and based upon such information and belief, alleges, that each of the Defendants herein
                                                            7

                                                            8    designated as DOES and/or ROE CORPORATIONS are, in some manner, responsible for the

                                                            9    occurrences discussed below, as alleged herein.
                                                           10           4.      On September 19, 2016, Christopher Del Guercio filed a complaint in the District
                                                           11
                                                                 Court, Clark County, Nevada, case number A-16-732084-C, naming the Plaintiff as a defendant
                                                           12
                                                                 (hereinafter the Complaint).
COHEN-JOHNSON, LLC




                                                           13
                     375 E. Warm Springs Road, Suite 104

                     (702) 823-3500 FAX: (702) 823-3400




                                                                        5.       In the Complaint, Mr. Del Guercio alleges that he was injured on September 28,
                           Las Vegas, Nevada 89119




                                                           14

                                                           15    2014, at the Plaintiff’s place of business due to the negligence of security guards in removing

                                                           16    him from Plaintiff’s premises (hereinafter the Incident).

                                                           17           6.      Prior to the Incident, Hudson issued policies of insurance (hereinafter the Policies
                                                           18    of Insurance) to Plaintiff including Policy Number HSGM-00985, a Commercial General
                                                           19
                                                                 Liability Coverage, and Policy Number HSLL-17100, a Liquor Liability Insurance Coverage.
                                                           20
                                                                 The Policies of Insurance were in full force and effect at the time the Accident.
                                                           21
                                                                        7.      On April 7, 2016, counsel for the Plaintiff sent a letter to Hudson demanding that
                                                           22

                                                           23    Hudson defend its insured, the Plaintiff, against the Complaint.

                                                           24           8.      Hudson has refused to Defend the Plaintiff. As a result, Plaintiff has had to hire

                                                           25    his own counsel incurring attorney’s fees and costs.
                                                           26
                                                           27

                                                           28

                                                                                                             Page 2 of 5
                                                                Case 2:21-cv-00027-APG-NJK Document 1 Filed 01/06/21 Page 11 of 22


                                                            1                                       FIRST CAUSE OF ACTION
                                                                                                       [Breach of Contract]
                                                            2
                                                                        9.        Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1
                                                            3

                                                            4    through 8 of the General Allegations and incorporates the same herein as if set forth in full.

                                                            5           10.       Prior to September 28, 2014, Hudson issued Policies of Insurance to Plaintiff
                                                            6    insuring Plaintiff against the exact type of allegations made by Mr. Del Guercio in the
                                                            7
                                                                 Complaint. The Policies of Insurance were in full force and effect on September 28, 2014.
                                                            8
                                                                        11.       Pursuant to the Policies of Insurance, Hudson agreed to pay on behalf of Plaintiff
                                                            9
                                                                 all sums which it became legally obligated to pay as damages because of injury such as the
                                                           10

                                                           11    injury alleged by Mr. Del Guercio, and Hudson had the duty to defend any suit such as the suit

                                                           12    started by the Complaint against the Plaintiff seeking damages even if the allegations in the
COHEN-JOHNSON, LLC




                                                           13
                     375 E. Warm Springs Road, Suite 104

                     (702) 823-3500 FAX: (702) 823-3400




                                                                 Complaint are groundless, false or fraudulent.
                           Las Vegas, Nevada 89119




                                                           14           12.       Hudson has failed to defend and pay pursuant to the provisions of the Policies of
                                                           15
                                                                 Insurance thereby breaching the insurance contract; and as a result of Hudson’s breach of
                                                           16
                                                                 contract, Plaintiff has suffered damages including having to pay attorneys to defend him against
                                                           17
                                                                 the Complaint.
                                                           18

                                                           19                                     SECOND CAUSE OF ACTION

                                                           20                                                 [Bad Faith]

                                                           21           13.       Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1
                                                           22
                                                                 through 8 of the General Allegations and Paragraphs 9 through 12 of the First Cause of Action
                                                           23
                                                                 and incorporates the same herein as if set forth in full.
                                                           24
                                                                        14.       At all times herein mentioned, Hudson owed a duty to Plaintiff to comply with its
                                                           25
                                                                 implied covenant of good faith and fair dealing, and to do nothing to injure the rights of Plaintiff
                                                           26
                                                           27    to receive the benefits of the above-described Policies of Insurance.

                                                           28           15.       Hudson has acted in bad faith and has violated its implied covenant of good faith

                                                                                                              Page 3 of 5
                                                                Case 2:21-cv-00027-APG-NJK Document 1 Filed 01/06/21 Page 12 of 22


                                                            1    and fair dealing, having repeatedly and continuously failed and refused to defend and protect

                                                            2    Plaintiff from damages as required by the Policies of Insurance. Hudson's deliberate delay in
                                                            3
                                                                 defending and paying on behalf of Plaintiff is in direct violation of both the Nevada Insurance
                                                            4
                                                                 Regulations and NRS 686A.310.
                                                            5
                                                                        16.     As a direct and proximate result of Hudson's bad faith and lack of fair dealing,
                                                            6
                                                                 Plaintiff has suffered severe economic hardship, has been threatened with loss of its property,
                                                            7

                                                            8    real and personal.

                                                            9           17.     The aforesaid conduct of Hudson was in willful, wanton, and reckless disregard of
                                                           10    Plaintiff's interests, to such an extent as to constitute oppression, fraud, and actual malice toward
                                                           11
                                                                 the Plaintiff, thus entitling Plaintiff to an award of punitive damages.
                                                           12
                                                                        18.     Plaintiff has been required to retain the services of an attorney to prosecute this
COHEN-JOHNSON, LLC




                                                           13
                     375 E. Warm Springs Road, Suite 104

                     (702) 823-3500 FAX: (702) 823-3400




                                                                 action, and is, therefore, entitled to a reasonable award of attorneys' fees and costs.
                           Las Vegas, Nevada 89119




                                                           14

                                                           15           WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as

                                                           16    follows:

                                                           17                                 ON THE FIRST CAUSE OF ACTION
                                                           18           1.      For compensatory damages in an amount in excess of $15,000;
                                                           19
                                                                        2.      For reasonable attorneys' fees and costs herein;
                                                           20
                                                                        3.      For prejudgment interest; and
                                                           21
                                                                        4.      For such other and further relief as the Court may find just and proper in the
                                                           22

                                                           23    premises.

                                                           24

                                                           25                               ON THE SECOND CAUSE OF ACTION
                                                           26
                                                                        5.      For compensatory damages in an amount in excess of $15,000;
                                                           27
                                                                        6.      For punitive damages in an amount in excess of $15,000;
                                                           28

                                                                                                              Page 4 of 5
                                                                Case 2:21-cv-00027-APG-NJK Document 1 Filed 01/06/21 Page 13 of 22


                                                            1           7.    For reasonable attorneys' fees and costs herein;

                                                            2           8.    For prejudgment interest; and
                                                            3
                                                                        9.    For such other and further relief as the Court may find just and proper in the
                                                            4
                                                                 premises.
                                                            5
                                                                        DATED this 28th day of September 2020.
                                                            6
                                                                                                                    COHEN-JOHNSON, LLC
                                                            7

                                                            8
                                                                                                                    _/s/ H. Stan Johnson___________________
                                                            9                                                       H. STAN JOHNSON, ESQ.
                                                                                                                    Nevada Bar No.: 265
                                                           10                                                       375 E. Warm Springs Road, Ste. 104
                                                           11                                                       Las Vegas, NV 89119
                                                                                                                    Telephone: (702) 823-3500
                                                           12                                                       Facsimile: (702) 823-3400
                                                                                                                    Attorneys for Plaintiff
COHEN-JOHNSON, LLC




                                                           13
                     375 E. Warm Springs Road, Suite 104

                     (702) 823-3500 FAX: (702) 823-3400
                           Las Vegas, Nevada 89119




                                                           14

                                                           15

                                                           16

                                                           17

                                                           18

                                                           19
                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26
                                                           27

                                                           28

                                                                                                          Page 5 of 5
Case 2:21-cv-00027-APG-NJK Document 1 Filed 01/06/21 Page 14 of 22




            EXHIBIT B




            EXHIBIT B
             Case 2:21-cv-00027-APG-NJK Document 1 Filed 01/06/21 Page 15 of 22
                                                                                                    Electronically Filed
1                                                                                                   12/11/2020 10:18 AM
                                                                                                    Steven D. Grierson
                                       IN THE EIGHTH JUDICIAL DISTRICT COURT
2                                                                                                   CLERK OF THE COURT
                                          IN AND FOR THE COUNTY OF CLARK

3    Town Square Las Vegas, LLC dba McFadden's Town
     Square, a Nevada corporation,
4                      Plaintiff(s),                              CASE NO:      A-20-822036-C
             VS.
5    Hudson Specialty Insurance Company, a foreign
     corporation,
6                    Defendant(s),


7
                                             DECLARATION OF SERVICE

8
                                      SS.:
9
     ROBERT JAMES CLARK, being duly sworn says: That at all times herein Affiant was and is a citizen of the United
10   States, over 18 years of age, and not a party to nor interested in the proceedings in which this Affidavit is made.

11   That Affiant received copy(ies) of the Cover Letter; Summons-Civil; Complaint; On 12/8/2020 and served the same on
     12/8/2020 at 10:36 AM by delivery and leaving a copy with:
12
      By then and there personally delivering a true and correct copy of the documents into the hands of and leaving with
      Frank Polera whose title is Administrative Assistant.
13
      Served on behalf of Hudson Specialty Insurance Company, a foreign corporation by service upon the Nevada
14    Insurance Commissioner

15    Service Address: Division of Insurance - 1818 College Pkwy Ste 103 , Carson City, NV 89706-7986

16       A description of Frank Polera is as follows
      Gender     Color of Skin/Race           Hair                  Age         Height            Weight
17    Male          Caucasian                     Brown             36-40       5'1 - 5'6         141-160 Lbs

18    Pursuant to NRS 239B.030 this document does not contain the social security number of any person.

19    Affiant does hereby affirm under penalty of perjury under the law of the State of Nevada that the
      foregoing is true and correct.
20
     STATE OF NEVADA
     COUNTY OF WASHOE
21
      Executed on: 12/8/2020
22    by ROBERT JAMES CLARK
      Registration: R -060170
23
      No notary is required per NRS 53.045
24
                                                             X
                                                              ROBERT JAMES CLARK
25
                                                              Registration: R -060170
                                                              Reno Carson Messenger Service, Inc #322
26
                                                              185 Martin St.
                                                              Reno, NV 89509
27
                                                              (775) 322-2424
                                                              www.renocarson.com
28


                                                              *.R112608*

                                                                                              Order#: R112608 NVPRF411

                                                  Case Number: A-20-822036-C
Case 2:21-cv-00027-APG-NJK Document 1 Filed 01/06/21 Page 16 of 22




            EXHIBIT C




            EXHIBIT C
1/6/2021             Case 2:21-cv-00027-APG-NJK         Document
                                        SilverFlume Nevada's           1 Filed
                                                             Business Portal          01/06/21
                                                                             to start/manage        Page 17 of 22
                                                                                             your business




     ENTITY INFORMATION



           ENTITY INFORMATION



            Entity Name:

            TOWN SQUARE LAS VEGAS, LLC
            Entity Number:

            E0146832013-3

            Entity Type:

            Domestic Limited-Liability Company (86)
            Entity Status:

            Active

            Formation Date:

            03/22/2013
            NV Business ID:

            NV20131178571

            Termination Date:

            Perpetual

            Annual Report Due Date:

            3/31/2021

            Series LLC:



            Restricted LLC:




           REGISTERED AGENT INFORMATION


https://esos.nv.gov/EntitySearch/BusinessInformation                                                                1/3
1/6/2021              Case 2:21-cv-00027-APG-NJK         Document
                                         SilverFlume Nevada's           1 Filed
                                                              Business Portal          01/06/21
                                                                              to start/manage        Page 18 of 22
                                                                                              your business

             Name of Individual or Legal Entity:

             BLUMBERGEXCELSIOR CORPORATE SERVICES, INC.
             Status:

             Active

             CRA Agent Entity Type:

             CRA - Corporation
             Registered Agent Type:

             Commercial Registered Agent

             NV Business ID:

             Office or Position:


             Jurisdiction:

             NEVADA

             Street Address:

             321 W WINNIE LN STE 104, CARSON CITY, NV, 89703, USA

             Mailing Address:


             Individual with Authority to Act:

             JOSE MOHICA

             Fictitious Website or Domain Name:




      OFFICER INFORMATION

             VIEW HISTORICAL DATA


                                                                                                         Last
     Title                Name               Address                                                     Updated     Status

     Managing             NEIL A             6593 LAS VEGAS BLVD SOUTH #222, LAS VEGAS, NV,              06/18/2019 Active
     Member               RADAN              89119, USA

       Page 1 of 1, records 1 to 1 of 1


                                                           Filing History       Name History         Mergers/Conversions


https://esos.nv.gov/EntitySearch/BusinessInformation                                                                          2/3
1/6/2021            Case 2:21-cv-00027-APG-NJK         Document
                                       SilverFlume Nevada's           1 Filed
                                                            Business Portal          01/06/21
                                                                            to start/manage        Page 19 of 22
                                                                                            your business




                                                  Return to Search   Return to Results




https://esos.nv.gov/EntitySearch/BusinessInformation                                                               3/3
Case 2:21-cv-00027-APG-NJK Document 1 Filed 01/06/21 Page 20 of 22




            EXHIBIT D




            EXHIBIT D
Case 2:21-cv-00027-APG-NJK Document 1 Filed 01/06/21 Page 21 of 22
Case 2:21-cv-00027-APG-NJK Document 1 Filed 01/06/21 Page 22 of 22
